Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 8, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 16, recitation of “a rigid member inserted through the channels” is ambiguous as to whether this is intended to encompass one (single) rigid member inserted 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 8, 10, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilk et al. (WO 93/15648) in view of Ide (US 2019/0254504) and further in view of Zhou et al. (US 2011/0118628, hereinafter “Zhou”).
As to claims 8 and 10, Wilk discloses an endoscope comprising: 
an insertion unit (flexible insertion member 188, Fig.9, analogous to insertion member 14, Figs.1-3) including an imaging unit (casing 180, Fig.9, includes a CCD 182 for imaging, page 14, lines 6-8); and 
an operation unit (control module 12, Fig.1, also shown in Fig.5 as 100) configured to bend a part of the insertion unit (page 8, lines 7-16, page 10, lines 25-32), 
wherein at least a part of the insertion unit includes a tube (insertion unit 14/188 forms a tube, Figs.1-3), the tube including a plurality of channels formed of the resin included in the tube (plurality of channels, page 7, lines 4-10, best seen in Fig.3), 

Wilk fails to disclose the specific material of the insertion unit tube (14/188), and particularly that it is formed of a porous resin.  Ide is just one of numerous references that teaches that an endoscope insertion tube including channels formed by the material of the tube can be formed of a porous resin (multilumen tube 22, Fig.4, can be formed of expanded porous PTFE (ePTFE), [0046]).  Since Wilk does not disclose the particular material used to form the insertion unit tube, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a material that has been shown in the art to be suitable for the exact same use, and particularly to have used a porous resin as taught by Ide.
Wilk in view of Ide fails to disclose the properties of the porous resin used to from the flexible insertion unit tube, and particularly fails to disclose any particular porosity distribution of the porous resin.  Zhou teaches an elongate flexible shaft made of a porous material (metal alloy, [0003]) designed for intracorporeal medical devices such as guidewires, catheters, or endoscopes (Zhou, [0019]).  Zhou further teaches that in order to tailor the shaft to have desired physical properties (e.g. flexibility, stiffness, etc.), the pore size and/or pore density (“porosity”) can be varied along differing portions of the shaft ([0046],[0047]).  The porosity can be varied along the length of the shaft (see Fig.3) so that pore density is greater at or closer to the distal 1  Since both Wilk and Ide concern flexible medical instrument tubes, and in view of the teachings of Zhou, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have varied the porosity of the material of Wilk/Ide insertion tube either axially or radially, as taught by Zhou, to provide desired physical characteristics such as increased flexibility at the distal end relative to the proximal end (i.e. more stiffness at the proximal end for better control of insertion force and torque) and increased rigidity/density of the material at the outer surface (i.e. for increased impact and permeability protection).
As to claim 13, the insertion unit includes a breaking section that is broken when the imaging unit it removed (contacts 200,206 and 198,208, Fig.9, constitute a “breaking section” since respective mechanical and electrical contact is broken when the imaging unit 180/182 is removed).
As to claim 15, Wilk in view of Ide discloses an insertion tube of porous material and including a distal tip including the imaging unit (distal tip that includes the imaging unit shown in Fig.9), a bending section that is bent by the operation unit (mechanically actuated cables operated by operation unit 12 are provided to adjust curvature of distal end of insertion tube, page 8, lines 7-16, the distal end effected by this curving constituting the bending section), and a flexible section disposed between the bending section and the operation unit (the remainder of .

Claims 11, 12, 16 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilk et al. (WO 93/15648) in view of Ide (US 2019/0254504) and Zhou et al. (US 2011/0118628, hereinafter “Zhou”), as set forth above with respect to claim 8, and further in view of Shockey (U.S. Pat. 5,168,864).
As to claims 11, 12 and 16, Wilk discloses an insertion unit includes a distal tip including the imaging unit (distal tip that includes the imaging unit shown in Fig.9), a bending section that is bent by the operation unit (mechanically actuated cables operated by operation section 12 are provided to adjust curvature of distal end of insertion tube, page 8, lines 7-16, the distal end effected by this curving constituting the bending section), and a flexible section disposed between the bending section and the operation unit (the remainder of the insertion unit between the bending section and the operation unit 12, Fig.1, constitutes the flexible section).  Although the cables of Wilk extend through channels to transmit a bending force to the distal end of the insertion unit, Wilk fails to disclose how this is done.  Shockey teaches that it is known to provide a relatively rigid tube member (relative to the flexible section of the insertion unit) in the channel around the angle wire (analogous to actuated cable in Wilk) to allow transmission of the bending force to just the distal end (bending section) (see relatively rigid tube 20 in channel 22, 
	As to claims 23, the distal tip includes a plurality of ports including a forceps port, an air supply port, a water supply port, and a secondary water supply port (the distal tip 18 of Wilk includes a plurality of ports shown as four circles 16 in Figure 1 (only 3 of which are enumerated)).

Response to Arguments
Applicant's arguments filed January 8, 2021 have been fully considered but they are not persuasive.
Applicant’s arguments are directed to the newly claimed limitations added to claim 8 in the Amendment filed January 8, 2021.  In response, the Examiner has set forth a new ground of rejection to address the new limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769.  The examiner can normally be reached on Generally, M-F, 5:30-2:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Although Zhou discloses the porous material to be a metal or metal alloy, the skilled artisan would recognize that the teachings to vary porosity distribution to vary physical properties of the elongated shaft are equally applicable to any porous material, including polymers and resins, that are used in flexible medical instruments designed to be inserted into the body.